Mr. Justice Hodges
delivered the opinion of the Court.
Respondent, Jeanne Edelen Erb, was charged with violating C.R.S. 1963, 13-5-32 (careless driving). The *16alleged offense occurred on a shopping center parking lot, which is private property.
After trial, the County Court of Adams County dismissed the charge based upon its conclusion of law that the careless driving statute is not applicable because the alleged unlawful act occurred on a “private parking lot.”
In accordance with Crim. P. 37(c), the district attorney appealed to the district court which affirmed the dismissal of the charge. We granted certiorari on the application of the district attorney and we do hereby disapprove of the district court judgment which affirmed the erroneous conclusion of law upon which the Adams County Court dismissed the careless driving charge.
The applicability of C.R.S. 1963, 13-5-32 to acts committed on private property, such as is herein involved, was discussed in our recent decision of Clark v. Bunnell, 172 Colo. 32, 470 P.2d 42. It was therein held that this statute is applicable and may be enforced in connection with acts of careless driving committed on private property used as a shopping center parking lot. This is dispositive of the issue here.
See also our recent opinion People v. Millican, 172 Colo. 561, 474 P.2d 789, which also specifically holds in a case similar on facts with the instant case that C.R.S. 1963, 13-5-32, careless driving, applies to acts committed on private property used as a shopping center parking lot.
The judgment is disapproved.